Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 1 of 11 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 OPT OUT SERVICES LLC
 P.O. Box 600344
 Jacksonville, Florida 32260,

       Plaintiff,

 v.                                                 Civil Action No. 1:20-cv-00443

 oproutprescreen.com,
 optiutprescreen.com,
 optoutpredcreen.com,
 optoutpreescreen.com,
 optoutprrescreen.com,
 optpoutprescreen.com, and
 opyoutprescreen.com,

       Defendants.


                                        COMPLAINT

                                                                            leges as follows for

its in rem Complaint against Defendants oproutprescreen.com, optiutprescreen.com,

optoutpredcreen.com, optoutpreescreen.com, optoutprrescreen.com, optpoutprescreen.com, and

opyoutprescreen.com (the

                                   NATURE OF THE SUIT

       1.      This is an in rem action for cybersquatting under the Federal Anti-Cybersquatting

Consumer Protection Act, 15 U.S.C. § 1125(d), and trademark infringement under the Lanham

Act, 15 U.S.C. § 1114(1)(a).

       2.      Recent studies have shown that over 95% of the 500 most popular sites on the

                                                                 a domain name that represents

a typographical error of the le                                     typically used to display
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 2 of 11 PageID# 2



advertisements related to the legitimate site, to distribute computer viruse

                                        r inappropriate or illegal uses.

       3.       Typosquatting harms consumers by causing confusion with the legitimate sites

being sought by the consumers and very often results in consumer



information being collected and misused, and/or consumers being presented with an endless

stream of unwanted advertisements.

       4.                                                 rights in the distinctive OptOutPrescreen

mark have been deliberately infringed through the bad faith registration and use of the Defendant

Domain Names, which domain names are confusingly similar to the OptOutPrescreen mark.

                                           PARTIES

       5.       Opt Out Services is a limited liability company organized and existing under the

laws of Delaware with a principal business address of 12276 San Jose Blvd., Suite 427,

Jacksonville, Florida 32223.

       6.       oproutprescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is

of the domain name registration record for oproutprescreen.com is attached as Exhibit 1.

       7.       optiutprescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is re

                                     name registration record for optiutprescreen.com is attached

as Exhibit 2.

       8.       optoutpredcreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is registered by an unidentified individual in




                                                2
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 3 of 11 PageID# 3



that the registrant field of the public whois record for the domain name is blank. A copy of the

domain name registration record for optoutpredcreen.com is attached as Exhibit 3.

       9.      optoutpreescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is registered by an unidentified individual in

that the registrant field of the public whois record for the domain name is blank. A copy of the

domain name registration record for optoutpreescreen.com is attached as Exhibit 4.

       10.     optoutprrescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is registered

A copy of the domain name registration record for optoutprrescreen.com is attached as Exhibit 5.

       11.     optpoutprescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is registered

copy of the domain name registration record for optpoutprescreen.com is attached as Exhibit 6.

       12.     opyoutprescreen.com is an Internet domain name which, according to records in

the whois database of domain name registrations, is re

                                                    stration record for opyoutprescreen.com is

attached as Exhibit 7.

                         JURISDICTION, VENUE AND JOINDER

       13.     This is a civil action for federal cybersquatting in violation of the Anti-

Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), and for trademark infringement

under the Lanham Act, 15 U.S.C. § 1114(1)(a).

       14.     This Court has original jurisdiction under 15 U.S.C. § 1121(a) and 28 U.S.C. §§

1331 and 1338(a).




                                                3
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 4 of 11 PageID# 4



        15.    This Court has in rem jurisdiction over the Defendant Domain Names pursuant to

15 U.S.C. § 1125(d)(2)(A).          In rem jurisdiction is appropriate under 15 U.S.C. §

1125(d)(2)(A)(ii) because the listed registrant of the Defendant Domain Names is either a

privacy service, a fictitious person/entity, and/or an individual residing outside the United States,

and therefore Plaintiff cannot obtain in personam jurisdiction over a person who would have

been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A) and/or Plaintiff, despite its

due diligence, has been unable to find a person who would have been a defendant in a civil

action under 15 U.S.C. § 1125(d)(1)(A).

        16.    Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa), Opt Out Services will give

                                                                                                   in

rem, to the postal and e-mail addresses set forth in the registration records for each of the

Defendant Domain Names or, where no postal or e-mail address is available, to the domain name

registrar.

        17.    Venue is proper in this District pursuant to 15 U.S.C. § 1125(d)(2)(C) in that the

.COM domain name registry operator, VeriSign, Inc., is situated in this judicial district, and the

Defendant Domain Names are all .COM domain names.

        18.    Joinder of the Defendant Domain Names is proper under Fed. R. Civ. P. 20(a)(2)

in that the in rem cybersquatting and trademark infringement claims set forth herein arise out of

the same series of transactions and the same questions of law are common to all of the Defendant

Domain Names.



        19.    Opt Out Services was created in 2004 to provide consumers with a centralized

service to accept and process requests from consumers to                            of firm offers of




                                                 4
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 5 of 11 PageID# 5



credit or insurance in accordance with the Fair and Accurate Credit Transactions Act. 15 U.S.C.

§ 1681 et seq.

       20.       Opt Out Services provides this service to consumers through a website and

service available at www.optoutprescreen.com, and OptOutPrescreen is the only service/site

authorized by the major Consumer Credit Reporting Companies and regularly promoted by the




       21.       As   a   result   of   the   promotion   of   the   OptOutPrescreen   mark   and

OptOutPrescreen.com domain name by Opt Out Services, the FTC, and the CFPB, and the

corresponding media coverage, consumers immediately associated the OptOutPrescreen mark

and the OptOutPrescreen.com domain name with Opt Out Services.

       22.       Through promotion of OptOutPrescreen by Opt Out Services, the FTC, and the

CFPB for nearly 15 years, the OptOutPrescreen mark has become famous and/or distinctive

throughout the United States in connecti

       23.       OptOutPrescreen.com averages over 24,000 s

9,000,000 visitor sessions in 2018 alone.

       24.       The Defendant Domain Names represent unauthorized colorable imitations of the

OptOutPrescreen mark, which further demonstrates that the OptOutPrescreen mark has acquired

distinctiveness and was famous and/or distinctive prior to the time of registration of the

Defendant Domain Names.

       25.       Consumers have come to distinguish and recognize the legitimacy of Opt Out

                                                nd widespread promotion of the OptOutPrescreen

mark, and the OptOutPrescreen mark is entitled to common law trademark rights.




                                                  5
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 6 of 11 PageID# 6



        26.     The OptOutPrescreen mark is also registered on the Principal Trademark Register

of the U.S. Patent and Trademark Office under incontestable registration number 4073252. See

Exhibit 8.

        27.                                             on for the OptOutPrescreen mark is

conclusive evidence of the validity of the mark, of                          nership of the mark,

                                          to use the mark in U.S. commerce.

        UNLAWFUL REGISTRATION AND/OR USE OF THE DOMAIN NAMES

        28.     The    Defendant    Domain     Names     represent    typographical    errors   of

OptOutPrescreen. The registration and use of the Defendant Domain Names reflect a type of



        29.     Upon information and belief, the Defendant Domain Names were registered for

the purpose of obtaining Internet visitors when such visitors make a typographical error on their

keyboard when attempting to reach OptOutPres

        30.     The Defendant Domain Names are configured to display pay-per-click

advertisements or to redirect visitors to third-party websites for sales solicitations or to entice

                                                          the visitors were actually seeking the

OptOutPrescreen service provided by Opt Out Services through OptOutPrescreen.com.

        31.     Upon information and belief, the registrant(s) of the Defendant Domain Names

receive compensation when Internet visitors, who are attempting to reach OptOutPrescreen.com,

click on a link provided by a Defendant Domain Name to a third-party website and/or when the

Internet visitors are automatically redirected by a Defendant Domain Name to a third-party

website for a sales solicitation.




                                                6
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 7 of 11 PageID# 7



       32.     The use of the OptOutPrescreen mark within the Defendant Domain Names

and/or associated websites is without authorization from Opt Out Services.

       33.     Upon information and belief, the Defendant Domain Names do not and cannot

reflect the legal name of the registrant(s) of the Domain Names.

       34.     Upon information and belief, the registrant(s) of the Defendant Domain Names

has not engaged in bona fide noncommercial or fair use of the OptOutPrescreen mark in a

website accessible under the Domain Names.

       35.     The websites displayed by the registrant(s) of the Defendant Domain Names are

                                               legitimate online location at optoutprescreen.com

and actual consumer confusion is occurring in the marketplace.

       36.     Upon information and belief, the registrant(s) of the Defendant Domain Names



online location at optoutprescreen.com, for commercial gain, by creating a likelihood of

confusion as to the source, sponsorship, affiliation or endorsement of the Defendant Domain

Names and the sites displayed through use of the Defendant Domain Names.

       37.     Upon information and belief, the registrant(s) of the Defendant Domain Names

provided material and misleading false contact information when applying for and maintaining

the registration of the Defendant Domain Names in that the person or entity identified as the

registrant of the Defendant Domain Names is not the true owner of the Domain Names.

       38.     Upon information and belief, the registrant(s) of certain of the Defendant Domain

Names use services that replace a domain name




                                                7
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 8 of 11 PageID# 8



                                                     e identity of the true owner(s) of the domain

name.

        39.    Upon information and belief, the Defendant Domain Names were registered by

the same person or entity and/or are under the control of the same person or entity.

                                       COUNT ONE:
          (Violation of the Federal Anti-Cybersquatting Consumer Protection Act)

        40.    Opt Out Services repeats and realleges each and every allegation set forth in the

foregoing paragraphs, as though fully set forth herein.

        41.                                               OptOutPrescreen mark is famous and/or

distinctive and was famous and/or distinctive prior to the time of registration of the Defendant

Domain Names.

        42.    The aforesaid acts by the registrant(s) of the Defendant Domain Names constitute

registration, maintenance, trafficking in, or use of domain names that are confusingly similar to

                                                  bad faith intent to profit therefrom.

        43.                               concealment of the identities of the true owners of the

Defendant Domain Names and/or the registrant

Services is not able to obtain in personam jurisdiction over the registrant(s) of the Defendant

Domain Names or any other person who would have been a defendant in a civil action under 15

U.S.C. § 1125(d)(1)(A).

        44.    Opt Out Services, despite its due diligence, has been unable to find a person who

would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A).

        45.    The aforesaid acts by the registrant(s) of the Domain Names constitute unlawful

cyberpiracy in violation of the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. §

1125(d)(1).



                                                 8
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 9 of 11 PageID# 9



       46.     The aforesaid acts have caused, and are causing, great and irreparable harm to Opt

Out Services and the public. The harm to Opt Out Services includes harm to the value and

goodwill associated with the OptOutPrescreen mark that money cannot compensate. Unless

permanently restrained and enjoined by this Court, said irreparable harm will continue. Thus,

pursuant to 15 U.S.C. § 1125(d)(2)(D)(i), Opt Out Services is entitled to an order transferring the

Defendant domain name registrations to Opt Out Services.

                                       COUNT TWO:
                              (In-Rem Trademark Infringement)

       47.     Opt Out Services repeats and realleges each and every allegation set forth in the

foregoing paragraphs, as though fully set forth herein.

       48.     At the time the Defendant Domain Names were registered and/or used, Opt Out

Services possessed valid federal trademark rights in the OptOutPrescreen mark.

       49.                                concealment of the identities of the true owners of the

Defendant Domain Names and/or the registrant

Services is not able to obtain in personam jurisdiction over the registrant(s) of the Defendant

Domain Names or any other person who would have been a defendant in a civil action under 15

U.S.C. § 1125(d)(1)(A).

       50.     Opt Out Services, despite its due diligence, has been unable to find a person who

would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A).

       51.     The registration and use of the Defendant Domain Names are a use in commerce.

       52.     The registration and use of the Defendant Domain Names affect Opt Out



       53.     The Defendant Domain Names and their respective registrant(s) have no valid

rights in the OptOutPrescreen mark.



                                                 9
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 10 of 11 PageID# 10



       54.      At the time the Defendant Domain Names were registered and/or used, the

Defendant Domain Names and their respective registrant(s) were on actual and/or constructive

notice, pursuant to Section 22 of the Lanham Act, 15 U.S.C. § 1072, of the existence of Opt Out

                                OptOutPrescreen mark by reason of the existence, at that time, of



       55.      Use by the Defendant Domain Names and their respective registrant(s) of the

OptOutPrescreen mark is without the permission or authorization of Opt Out Services.

       56.      The registration and/or use of the Defendant Domain Names has caused and is

likely to continue to cause confusion, mistake and/or deception among consumers and the public,

leading the public falsely to believe that the Defendant Domain Names and/or websites provided

thereunder are those of, are sponsored or approved by, or are in some way connected with Opt

Out Services.

       57.      The registration and use of the Defendant Domain Names constitute direct

infringement of Opt Out Services                        violation of Section 32(1) of the Lanham

Act, 15 U.S.C. § 1114(1).

       58.      The aforesaid acts have caused, and are causing, great and irreparable harm to Opt

Out Services and the public. The harm to Opt Out Services includes harm to the value and

goodwill associated with the OptOutPrescreen mark that money cannot compensate. Unless

permanently restrained and enjoined by this Court, said irreparable harm will continue.

                                    PRAYER FOR RELIEF

       WHEREFORE, Opt Out Services respectfully requests of this Court:

       1.       That judgment be entered in favor of Opt Out Services on its claims of

cybersquatting and trademark infringement.




                                                10
Case 1:20-cv-00443-TSE-TCB Document 1 Filed 04/21/20 Page 11 of 11 PageID# 11



       2.      That the Court order the Defendant Domain Names be transferred to Opt Out

Services through transfer by the .com registry operator and/or registrars of the Defendant

                                                         registrar of choice

change of the registrant to Opt Out Services.

       3.      That any other domain names registered by the registrant(s) of the Defendant

Domain Names that resemble or include the OptOutPrescreen mark be transferred to Opt Out

Services.

       4.      That the Court order an award of costs

Opt Out Services in connection with this action pursuant to 15 U.S.C. § 1117(a); and

       5.      That the Court order an award to Opt Out Services of such other and further relief

as the Court may deem just and proper.



       Dated: April 21, 2020         By:          /s/ Attison L. Barnes, III
                                                Attison L. Barnes, III (VA Bar No. 30458)
                                                David E. Weslow (for pro hac admission)
                                                WILEY REIN LLP
                                                1776 K St. NW
                                                Washington, DC 20006
                                                (202) 719-7000 (phone)
                                                (202) 719-7049 (fax)
                                                abarnes@wiley.law
                                                dweslow@wiley.law

                                                Counsel for Plaintiff
                                                Opt Out Services LLC




                                                  11
